Opinion of the Court by
Judge Clarke
Affirming in each case.
In each of these cases appellant was tried and convicted of a misdemeanor, in his absence, and the single question presented by both appeals is whether or not the court erred in refusing new trials upon the ground that his absence was unavoidable.
*352The substance of the affidavits filed in support of the motions is, that his wife is and has been for many years a confirmed invalid, needing his constant attention, and that other members of the family, either because of their youth or. necessary employment away from home to support the family, were unable to look after her in his absence.
Conceding the truth of the affidavits, appellant must have been able to get some one to attend his wife when later in the same term he appeared in court to apply for new trials, and there is no effort to explain why this was not done or that it could not have been done when the cases were tried. If these affidavits be held sufficient to warrant new trials, the way is made easy for defendant to avoid a trial during the life of his wife.
Section 184 of the Criminal Code authorizes the trial of a misdemeanor case in the absence of the accused, and trial courts have a large discretion in granting or refusing new trials. That there was no abuse of that discretion upon the showing made in these cases is, we think, evident.
Wherefore the judgments are affirmed.